DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwalder (US 4,484,659) in view of Jonsson et al. (US 6,637,545).
With respect to claim 1, Buchwalder teaches a muffler for a vehicle (Fig.4), the muffler comprising a muffler shell (Fig.4, Item 1); a baffle (Figs.3 and 4, Item 3) disposed within the muffler shell, and having a first opening and a second opening (Fig.4, Items 12 and 10), which allow an exhaust gas to pass therethrough; and a variable valve (Fig.4, Item 44) mounted on a tube (Fig.4, Item 12) mounted on the baffle, wherein the variable valve includes a valve plate (Fig.4, Item 44) rotatably mounted to open and close a first opening (Fig.4, Item 42) of the tube, a valve arm (Fig.4, Item 50) connected to the valve plate, and a valve actuator (Fig.4, Item 46) configured to move the valve arm by variations in running speed or the engine and the valve plate is rotatably mounted on the baffle through a shaft (Fig.4, Item 45) to maintain a contact with a surface of the tube.  
However, Buchwalder fails to disclose wherein the valve actuator is configured to move the valve arm by variations in pressure of the exhaust gas and the valve plate is capable of rotating in a plane parallel to a plane of the baffle.
On the other hand, Jonsson et al. teach a variable valve including a valve plate (Fig.1, Item 1) rotatably mounted to open and close a first opening (Fig.1, Item 2), a valve arm (Figs.1 and 2, Item 8) connected to the valve plate, and a valve actuator (Fig.1, Item 4) configured to move the valve arm by variations in pressure of the exhaust gas (Col.1, Line 64 – Col.2, Line 8); and wherein the valve actuator (Fig.1, Item 4) includes an actuator housing having a receiving space which receives the exhaust gas through a second opening (Fig.1, Item 3), and the receiving space of the actuator housing directly communicates with the second opening of the baffle (Fig.1).  
Furthermore, Buchwalder teach in another embodiment a valve plate (Fig.3, Item 24) being mounted in a plane parallel to a plane of the baffle (Fig.3, Item 3), and the valve plate is rotatably mounted on the baffle through a shaft to maintain a contact with a surface of the baffle.
The Examiner considers that it would have been an obvious matter of design choice to couple the actuator housing to the baffle by welding all around because is a secure manner of fixing the actuator to the baffle close to the baffle opening. Furthermore, it has been held by the courts that a change configuration, without any criticality, is nothing more than one of numerous configurations that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  The Applicant has not disclosed that coupling the actuator housing to the baffle by welding all around solves any stated problem or is for any particular purpose and it appears that the disclosed device would perform equally well configured as disclosed by Buchwalder and Jonsson et al..
 It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Jonsson et al. pressure regulator as the Buchwalder actuator because it would provide a mechanism that would help control the backpressure depending on motor type, in this manner improving the acoustic characteristics of the system and optimizing engine performance.
With respect to claim 3, Buchwalder teaches wherein the valve plate (Fig.4, Item 44) has a lug extending from an outer peripheral edge thereof, and the lug is rotatably mounted on the baffle through the shaft (Fig.4, Item 45).  
With respect to claim 4, Buchwalder teaches wherein the valve arm is moved by the pressure of the exhaust gas received in the receiving space of the actuator housing, the lug has a guide projection protruding in a direction away from the baffle, the valve arm has a guide recess by which a movement of the guide projection is guided, and as the valve arm moves, the guide projection of the lug is guided along the guide recess of the valve arm so that the valve plate rotates (Col.3, Lines 39 – 68) (Jonsson et al.: Col.1, Line 64 – Col.2, Line 8).  
With respect to claims 5 – 9, Jonsson et al. teaches wherein the actuator housing has a guide opening by which a movement of the valve arm (Fig.1, Item 8) is guided, and edges of the actuator housing are coupled to the baffle by welding all around; wherein the valve arm includes a disc (Fig.1, Item 7) located within the receiving space of the actuator housing, and the disc has a contact surface with which the exhaust gas received in the receiving space of the actuator housing directly comes into contact; wherein the disc has a shape and a size conforming to the receiving space of the actuator housing (Fig.1); wherein the contact surface of the disc is perpendicular to a longitudinal axis of the valve arm (Fig.1); and wherein the valve actuator includes a spring (Fig.1, Item 9) interposed between an inner surface of the actuator housing (Fig.1, Item 4) and the disc (Fig.1, Item 7).

Response to Arguments

Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. The Examiner still considers that the obvious combination of the patents to Buchwalder and Jonsson et al. teach the limitations described in the claims as discussed above. 
The Examiner respectfully reminds the Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971). The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.
In re Bozek, 163 USPQ 545 (CCPA 1969).  
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 25, 2022